Citation Nr: 0714178	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to a disability evaluation greater than 30 
percent for the service-connected lower spine disability.

2.	Entitlement to a combined disability evaluation greater 
than 50 percent for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1992 to December 
1997.  The record indicates that the veteran also served on 
active duty between April 1988 and October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.      


FINDINGS OF FACT

1.	The veteran's lower spine disorder is productive of 
moderate impairment.  

2.	The RO has properly calculated the veteran's combined 
disability evaluation to be 50 percent.  


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 30 
percent, for the veteran's service-connected lower spine 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5292-5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, General Rating 
for Diseases and Injuries of the Spine (2006).

2.	A combined disability evaluation in excess of 50 percent 
is not warranted for the veteran's service-connected 
disabilities.  38 C.F.R. § 4.25 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a lower spine 
disorder, and is seeking an increased combined rating for all 
of his service-connected disorders.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in June 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  The RO informed the veteran of the 
evidence needed to substantiate the claims.  The RO requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeals which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  The 
RO advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  And the RO provided notification to the veteran 
prior to the initial adjudications of his claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).     

The Board notes a deficiency with VCAA notification, however.  
The RO has not notified the veteran regarding the effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claims 
will be denied.  So no prejudice is incurred as no new 
effective date will be assigned here.  In sum, the Board 
finds that VA satisfied VCAA notification requirements here, 
despite the content of the notification letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with a compensation examination.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Increased Rating

In December 1999, the RO awarded the veteran service 
connection for a lower spine disability.  The RO rated the 
disorder as 20 percent disabling, effective the date of the 
veteran's claim in December 1997.  The veteran did not appeal 
this rating.  

In March 2003, the veteran filed a claim for increased rating 
for this disorder.  In September 2003, the RO partly granted 
his claim, awarding a 30 percent evaluation effective the 
date of the increased rating claim in March 2003.  The 
veteran appealed this decision to the Board arguing that a 
higher rating is due here.  For the reasons set forth below, 
the Board disagrees with the veteran's claim.  

        Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where, as in this matter, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 30 percent 
disability evaluation for his lower spine disorder, the Board 
will limit its increased rating analysis to those relevant 
provisions of the Rating Schedule that provide for a higher 
disability evaluation.  

Under the old and new criteria, ratings of 40, 50, 60 and 100 
percent are authorized for such disorders as vertebra 
fracture and residuals, ankylosis, limitation of motion, 
lumbosacral strain, and for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2006).  
There is no evidence of record of vertebra fracture, 
ankylosis, or lumbar strain - these disorders are not 
indicated in April 1998, September 2000, August 2003, and May 
2004 VA compensation examination reports the Board has 
reviewed.  The record does indicate, however, that the 
veteran has limitation of motion in his lower spine and has 
intervertebral disc syndrome of the lumbar spine.  Therefore, 
the Board will address those relevant criteria under the 
rating code that apply to limitation of motion and 
intervertebral disc syndrome.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  Under the newer criteria, a 40 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, while a 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent rating is authorized for 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  And a 20 
percent rating is authorized for moderate symptoms 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).      
        
        Medical Evidence 

In this matter, the medical evidence of record following the 
veteran's March 2003 claim for increase consists of an August 
2003 VA compensation examination report and a May 2004 
addendum to that report.  Based on this evidence, the Board 
finds a rating in excess of 30 percent unwarranted for the 
veteran's lower spine disorder.  See Francisco, supra.

In the August 2003 VA examination, the examiner noted the 
veteran's complaints of pain and limitation, and his claim to 
feeling a burning sensation in his upper thigh after driving 
for over 30 minutes.  The veteran stated that he felt pain 
and burning all day, but then stated that he experiences 
occasional burning sensation in his buttocks and into his 
legs, and was not sure to what level the radiation occurred.  

On examination, the examiner found the veteran without a 
facial expression of intense pain.  He noted lower extremity 
sensation to be intact and motor examination showed 5/5 
strength in all groups bilaterally with normal sensation and 
deep tendon reflexes of 2/4 bilaterally with augmentation.  
The examiner noted a normal gait.  He noted that straight leg 
raising caused increasing low back pain but no radicular-type 
symptoms.    

The examiner noted that x-ray evidence showed Grade I 
spondylolisthesis of L5 in relation to S1, and noted mild 
degenerative changes of the facet joints of the lower lumbar 
spine.  He noted slightly decreased disk space at L5-S1.  

The examiner diagnosed the veteran with spondylolisthesis, 
with spondylolysis of L5, with mild degenerative disk disease 
of L5, and with mild degenerative arthritis of the lower 
lumbar spine.  

In a May 2004 addendum, the August 2003 examiner provided 
range of motion measurements noted in the August 2003 exam, 
which were not included in the report of the same date.  The 
examiner noted that in August 2003 he found the veteran with 
70 degrees of forward flexion, 15 degrees of extension, 30 
degrees side bending, and 25 degrees rotation.  The examiner 
noted that the veteran reported pain during the examination, 
particularly at the extremes of motion.  




        Analysis

With regard to limitation of motion, the Board finds an 
increased rating unwarranted here. 

Under the newer criteria, a 40 percent rating is not 
warranted because the veteran's forward flexion exceeds 30 
degrees - the August 2003 VA examiner found forward flexion 
of 70 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2006).  

Under the older criteria, an increased rating is not 
warranted because the Board finds the veteran's limitation of 
motion to be moderate.  The August 2003 VA examiner expressly 
described the veteran's limitations as moderate.  The veteran 
demonstrated substantial range of motion in his August 2003 
examination.  He exhibited a combined range of motion of 195 
degrees out of a maximum of 240 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2006).  He exhibited normal gait in his 
August 2003 examination.  And the record indicates that he 
fully participates in normal everyday activities, such as 
working full time, traveling on business, working on his 
home, and participating in home family life with his spouse 
and children.  For these reasons, the veteran's limitation of 
motion cannot be described as "severe", which would warrant 
a 40 percent evaluation under the older criteria.  38 C.F.R. 
§ 4.71a, DC 5292 (2003).     

With regard to the veteran's diagnosed intervertebral disc 
syndrome, the Board finds an increased rating unwarranted as 
well.  

Under the newer criteria, an increase is not warranted 
because the record does not indicate that the veteran 
experiences incapacitating episodes, or has been prescribed 
bed rest for his disorder.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).  

Under the older criteria, an increase is not warranted 
because the medical evidence would not support a finding that 
the veteran's intervertebral disc syndrome symptoms are 
severe and recurring with little intermittent relief.  He 
describes a burning sensation into his thighs and buttocks.  
But the medical evidence does not show persistent symptoms 
indicating sciatica, muscle spasm, and absent ankle jerk.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Rather, 
the evidence indicates that the veteran experiences some pain 
that is manifested not by attacks but by chronic pain and 
pain on motion.  This is evidenced by statements in the 
claims file in which the veteran describes his pain while 
working, and while playing with his children.

And an increase is not warranted under the older criteria 
based on combining chronic orthopedic and chronic 
neurological manifestations either.  As noted already, the 
evidence indicates that the veteran experiences moderate 
symptomatology - manifested by limitation of motion and pain 
from his arthritis - from his orthopedic disorder.  Again, 
the August 2003 examiner concluded in his report that the 
"conditions of the lower lumbar spine are moderately 
disabling to him[.]"  As such, a rating in excess of 20 
percent would not be warranted based on orthopedic 
symptomatology.  See 38 C.F.R. § 4.71a, DC 5292, 5293.    

As for neurological symptomatology, the Board finds no 
compensable rating warranted.  The Board again notes the 
veteran's complaints of burning in his thighs and buttocks.  
But the Board also notes the veteran's lack of clarity 
regarding "radicular-type symptoms", notes the August 2003 
examiner's findings of normal lower extremity strength and 
intact sensation, and notes that the August 2003 examiner did 
not diagnose the veteran with neurological disorder despite 
the veteran's claims to one.  In short, the record does not 
demonstrate neurological symptoms that "are present 
constantly, or nearly so."  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  A compensable rating is therefore 
unwarranted for neurological symptomatology despite the 
veteran's claims.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laypersons are not competent to render medical 
opinions as to etiology or diagnosis).  As such, a rating in 
excess of 30 percent would not be warranted by combining 
orthopedic and neurological symptomatology.  

The Board finds unwarranted any additional increase here 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The 30 percent evaluation under the Rating Schedule 
accounts for the veteran's limitations, particularly given 
the fact that a rating in excess of 20 percent would not be 
warranted based on both the older and new criteria addressing 
limitation of motion of the lower spine and intervertebral 
disc syndrome.  The veteran is therefore receiving an 
additional 10 percent here, presumably for the pain he claims 
on motion.  Therefore, an additional increase under Deluca et 
al., would be unwarranted.  Moreover, there is no medical 
evidence of record that the veteran's lumbar spine disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2006).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board again notes that it has closely reviewed and 
considered the veteran's statements.  But these statements 
are insufficient to prove the veteran's claims.  See 
Espiritu, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (laypersons are not competent to render medical 
opinions as to etiology or diagnosis).  

III.  The Merits of the Claim to a Higher Combined Disability 
Evaluation

The veteran claims entitlement to an increased combined 
disability evaluation for his several service-connected 
disabilities.  The Board disagrees with his claim.  Based on 
38 C.F.R. § 4.25 (2006), the RO has properly assigned the 
veteran a combined disability evaluation of 50 percent.  

VA is given authority, in accordance with 38 U.S.C. § 1155, 
to "adopt and apply a schedule of ratings of reductions in 
earning capacity from specific injuries or combination of 
injuries."  Pursuant to this authority, VA promulgated 
various regulations establishing specific diagnostic codes 
for various conditions and also establishing the rules and 
procedures by which VA must rate a disability.  See 38 C.F.R. 
pt. 4. 

Pertinent to the matter on appeal, one regulatory rule 
established pursuant to section 1155's statutory authority is 
that, generally, each service-connected disability should be 
rated separately, and the ratings should be combined in 
accordance with the combined ratings table contained in § 
4.25, unless otherwise provided by the Secretary.  See 38 
U.S.C. § 1157 (providing the Secretary authority to "provide 
for combined ratings").  

The purpose of the combined ratings is precisely to assess 
the efficiency of the individual as affected by several 
disabling conditions.  See 38 C.F.R. § 4.25 ("Table I, 
Combined Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition").

In this matter, the veteran has been service connected for 
several disabilities - his lower spine disorder at 30 percent 
disabling, his cervical spine disorder at 20 percent 
disabling, his left knee disorder at 10 percent disabling, 
his right shoulder disorder at 0 percent disabling, his left 
elbow disorder at 0 percent disabling, and his headache 
disorder at 0 percent disabling.  

As the RO detailed in the June 2005 Statement of the Case, 
these disabilities warrant a combined disability evaluation 
of 50 percent since March 2003, when the RO awarded the 
veteran an increased rating to 30 percent for his low spine 
disorder.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


	(CONTINUED ON NEXT PAGE)

ORDER

1.	Entitlement to an increased disability evaluation for the 
veteran's service-connected lower spine disability is denied.  

2.	Entitlement to an increased combined disability evaluation 
is denied.    



____________________________________________
 	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


